DETAILED ACTION
	The current Office Action is in response to the papers submitted 08/27/2019.  Claims 1 – 20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
Paragraph 0046 refers to 204A and 204B as chunks in line 5.  204A and 204B refer to blocks not chunks.  The chunks should be 202G and 202H it seems according to figure 2B.  
Appropriate correction is required.

Claim Objections
Claims 1 - 20 are objected to because of the following informalities:
Claim 1 is worded oddly to the Examiner.  It is suggested to amend line 10 along the lines of “…determining that no file of the plurality of files references the 
Claims 10 and 19 contain similar language and is suggested to be amended in a similar manner.
All remaining claims are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8 – 10, and 17 - 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prahlad et al. (Pub. No.: US 2010/0333116) referred to as Prahlad.
Regarding claim 1, Prahlad teaches a method of deallocating [Fig 9] storage blocks [B1 – Bn, Fig 8; Paragraph 0209; Each container file spans multiple blocks] of a storage system [Fig 1] storing a plurality of files [Paragraphs 0051, 0056, 0059, and 0209; Files are stored by a processor in chunks and containers that span blocks], the method [Fig 9] comprising:
determining a list of chunk identifiers [812 and 814, Fig 8; Each entry in the index file contains a chunk identifier and an indication if a particular block in the chuck is referenced or not] to be analyzed for deallocation [905, 933, and 940, Fig 9; Paragraph 0225; The chunks to be deallocated are determined based on the selection received], wherein each chunk identifier [812 and 814, Fig 8] is associated with a file chunk [810 – 811 and 813, Fig 8; Each chunk identifier is associated with a container file which is a file chunk], and wherein each file chunk [810 – 811 and 813, Fig 8] is at least of a size of a storage block [B1 – Bn, Fig 8; Paragraph 0209; Each container file spans multiple blocks] of the storage system [Fig 1];
choosing a first chunk identifier [001_B1, Fig 8] from the list [812 and 814, Fig 8], wherein the first chunk identifier [001_B1, Fig 8] identifies a first chunk [810, Fig 8; 915, 920, 925, and 903, Fig 9; Paragraph 0209; Entry 001_B1 identifies container chunk 810 and block B1];
determining whether any storage blocks [B1 – Bn, Fig 8] spanned by the first chunk [810, Fig 8] are referenced by any file of the plurality of files [920, Fig 9; Paragraphs 0051, 0056, 0059, and 0209; Files are stored by a processor in chunks and containers that span blocks];
determining that no file of the plurality of files [Paragraphs 0051, 0056, 0059, and 0209; Files are stored by a processor in chunks and containers that span blocks] references the any storage blocks [B1 – Bn, Fig 8] spanned by the first chunk [810, Fig 8; 932 - 933, Fig 9; Deleting a container file is responsive to determining there is no reference to any block in the container chunk]; and
deallocating all storage blocks spanned by the first chunk [810, Fig 8; 933 and 945, Fig 9].
Regarding claim 8, Prahlad teaches prior to the determining the list of chunk identifiers [812 and 814, Fig 8] to be analyzed for deallocation [905, 933, and 940, Fig 9; Paragraph 0225], separating each file of the plurality of files [Paragraphs 0051, 0056, 0059, and 0209; Files are stored by a processor in chunks and containers that span blocks] into chunks [810 – 811 and 813, Fig 8], each chunk being at least the size of the storage block [B1 – Bn, Fig 8; Paragraph 0209; Each container file spans multiple blocks] of the storage system [Figs 1 and 8; The files stored are separated into chunks 810 – 811 and 813 and the identification is performed after data is stored since it is used to analyze data that is stored].
Regarding claim 9, Prahlad teaches prior to the determining the list of chunk identifiers [812 and 814, Fig 8] to be analyzed for deallocation [905, 933, and 940, Fig 9; Paragraph 0225], deduplicating a file comprising the first chunk [Fig 9; Paragraphs 0137, 0209 – 0210, and 0225; The method in figure 9 are performed after data/file is deduplicated].
Claims 10, 17 – 18, and 19 are corresponding medium and system claims of claims 1 and 8 – 9 and are rejected using the same prior art and similar reasoning.

Allowable Subject Matter
Claims 2 – 7, 11 – 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art teaches performing deduplication based on reference counts to blocks of data in chunk files.  However, the prior art fails to teach individually or in combination the limitations of...
(Claim 2)	“…determining an internal reference count of the storage block, wherein the internal reference count is a number of references to the storage block by a chunk ID data structure…determining a total reference count of the storage block…subtracting the internal reference count from the total reference count.”
All remaining claims are objected for containing similar limitations or being dependent on a claim containing similar limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BIRKHIMER whose telephone number is (571)270-1178. The examiner can normally be reached 8-5 Hoteling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher D Birkhimer/Primary Examiner, Art Unit 2136